ACCEPTED
                                                                       01-14-00707-CV
                                                            FIRST COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                  7/28/2015 9:45:30 AM
                                                                 CHRISTOPHER PRINE
                                                                                CLERK
              No. 01-14-00707-CV

                     IN THE
                                                      FILED IN
                                               1st COURT OF APPEALS
           1sT COURT OF APPEALS                    HOUSTON, TEXAS
                                               7/28/2015 9:45:30 AM
             at HOUSTON, TEXAS                 CHRISTOPHER A. PRINE
                                                       Clerk




   MARINECORP INTERNATIONAL, LTD.
              Appellant,

                        v.

      THE CHOPPER GROUP, LLC., et al
              APPELLEE



 Appealed from the 80111 Judicial District Court of
    Harris County, Texas, No. 2012-23983



APPELLEE'S MOTION TO DISMISS APPEAL



                                Brock C. Akers
                                The Akers Firm
                                3401 Allen Parkway,
                                Suite 101
                                Houston, TX 77019
                                (713)877-2500
                                1-713-583-8662-Fax
                                Email: bca@akersfirm.com
                                bca@akersfirm. com
                                ATTORNEYS FOR
                                APPELLEE
                             No. 01-14-00707-CV

MARINECORP INTERN'TL,                    §          IN THE FIRST
LTD.                                     §
                                         §
VS.                                      §         COURT OF APPEALS
                                         §
THE CHOPPER GROUP,                       §
LLC, et al                               §         HOUSTON, TEXAS


            APPELLEE'S MOTION TO DISMISS APPEAL

      COMES NOW, APPELLEE The Chopper Group, LLC, et al, and

hereby files this its Motion to Dismiss Appeal, and with respect thereto

would show the court as follows:

                                             I.

      The trial of this case resulted in a returned verdict on April 23, 2014,

seventeen months ago. A judgment was entered on May 14, 20 14 and then

modified on July 31, 2014, not quite one year ago. To date, Appellant has

not filed its brief to the Court of Appeals.

      Most recently, the clerk of this court notified Appellant that its brief

was overdue, giving 10 days to respond. That was on June 16, 2015, six

weeks ago. Still, no brief has been filed.

      The most certain reason for the delay has been the failure of the court

reporters from the trial below to provide a timely and complete transcript.
This court has ordered the court reporters to submit a record to this court

multiple times, including an instruction to have the record supplemented and

completed or offer an explanation that no further record is available. The

missed and ignored deadline for that event was May 21, 2015, over two

months ago.

      But while nothing happens to prosecute this appeal, the Appellee in

this case is forced to wait, and wait, and wait.       This appeal should be

dismissed and mandate issued. Alternatively, Appellant should be made to

file a present its brief on the basis of the record that has been completed. A

year is surely long enough for the prevailing party in this trial to wait before

the appeal gets going.

                                              Respectfully submitted,

                                              THE AKERS FIRM

                                              By:

                                        ;;~c.~
                                              Brock C. Akers
                                              State Bar No. 00953250
                                              3401 Allen Parkway, Suite 101
                                              Houston, Texas 77019
                                              (713) 877-2500
                                              1-713-583-8662
                                              bca@akersfirm.com
                                              ATTORNEYS FOR APPELLEES
                          CERTIFICATE OF CONFERENCE

       Appellant cmmot agree to have its Appeal dismissed. Counsel for co-Appellee, Kyle
Tones, agrees to this motion.




                                                      Brock C. Akers

                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing instrument
has this the 281h day of July, 2015, been forwarded to opposing counsel of record pursuant to
the Texas Rules of Civil Procedure.




                                                      Brock C. Akers